Citation Nr: 0937915	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  08-19 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for flat 
fleet.

3.  Entitlement to service connection for a psychiatric 
disability, other than PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1953 to 
December 1954.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2007 rating decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In this case, it is noted that the Veteran's claim of 
entitlement to service connection for PTSD was first denied 
in an August 1998 rating decision.  The Veteran subsequently 
filed a claim to reopen in September 2006.  The RO captioned 
the issue as whether new and material evidence had been 
presented to reopen a previously denied claim of entitlement 
to service connection for an acquired psychiatric disability 
to include PTSD.  However, because the Veteran never 
previously filed a claim for a psychiatric disability other 
than PTSD, the Board concludes that it is inappropriate to 
require the Veteran to produce new and material evidence to 
reopen a claim that had never been specifically denied 
(namely entitlement to service connection for a psychiatric 
disability other than PTSD).  As such, the Board has 
recaptioned the issues to include a separate issue of 
entitlement to service connection for a psychiatric 
disability other than PTSD, and, as discussed below, will 
remand that issue to the RO via the Appeals Management Center 
(AMC), in Washington, DC.





FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to 
service connection for pes planus in an August 1998 rating 
decision.  The Veteran was notified of the decision, but did 
not appeal.

2.  The evidence submitted since the August 1998 rating 
decision does not raise a reasonable possibility of 
substantiating the Veteran's claim of entitlement to service 
connection for pes planus.  

3.  The RO denied the Veteran's claim of entitlement to 
service connection for PTSD in an August 1998 rating 
decision.  The Veteran was notified of the decision, but did 
not appeal.

4.  Evidence obtained since the time of the August 1998 
rating decision does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for PTSD.


CONCLUSIONS OF LAW

1.  The August 1998 rating decision which denied service 
connection for pes planus is final; new and material evidence 
has not been submitted, and the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156, 3.160(d), 20.302 (2009).

2.  The August 1998 rating decision which denied service 
connection for PTSD is final; new and material evidence has 
not been submitted, and the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156, 3.160(d), 20.302 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran's claims of entitlement to service connection for 
PTSD and for flat feet were denied by an August 1998 rating 
decision, which found that the Veteran did not have a 
diagnosis PTSD that was related to his time in service; and 
that his flat feet had existed prior to enlistment and were 
not aggravated by his time in service.  The Veteran did not 
appeal; and his claims became final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302.  However, a previously 
denied claim may be reopened by the submission of new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The discussion of whether to reopen each issue will be 
handled separately below.

PTSD

At the time of the August 1998 rating decision, the evidence 
of record included service treatment records and VA treatment 
records from many years after the Veteran's time in service.  
The service treatment records showed that the Veteran was 
found to be psychiatrically normal at separation.  Treatment 
records beginning in 1997 showed that the Veteran was 
diagnosed with PTSD, with major depressive disorder, and with 
an adjustment disorder among other psychiatric diagnoses.  It 
was also noted that the Veteran never responded to VA's 
request for information about any stressors he believed were 
responsible for his PTSD.

The Veteran's claim was denied as the RO determined that 
while the Veteran had been noted to have a history of PTSD, 
he did not have any combat exposure, and no evidence related 
the Veteran's PTSD to his period of service.

Since August 1998, the additional evidence includes treatment 
records reflecting a diagnosis of PTSD, which is merely 
cumulative; together with the Veteran's reported stressors.  
Non-combat stressors, however, require credible supporting 
evidence that they occurred for purposes of establishing 
service connection [38 C.F.R. § 3.304(f)] and those the 
Veteran described involve incidents that are not capable of 
corroboration (no one meeting him at the airport upon his 
return from service, personally observing disabled people in 
Korea, personally observing an assault on a civilian in 
Korea, and his belief dead bodies were thrown under this 
troop train in Korea).  Therefore, they fail to raise a 
reasonable possibility of substantiating his claim.  As such, 
the criteria for reopening the Veteran's claim have not been 
met, and his claim of entitlement to service connection for 
PTSD remains denied.  

Flat Feet

At the time of the August 1998 rating decision, the evidence 
of record included service treatment records which showed the 
presence of first degree (asymptomatic) pes planus at 
enlistment, showed no complaints of or treatment for pes 
planus during service, and showed that the Veteran's feet 
were found to be normal at separation.

Since August 1998, VA treatment records have been submitted 
which show that the Veteran was noted to walk frequently in 
August 2005, and he was able to use a treadmill for an 
exercise based medical test.  A VA podiatry treatment record 
noted the presence of pes planus in February 2007, and a 
second record from June 2008 also noted the presence of pes 
planus.

The Veteran also testified at a hearing before the Board that 
he was in the infantry which required a lot of walking and 
carrying heavy packs, and he reported that his feet hurt, but 
he denied ever going to sick call for his feet.  The Veteran 
indicated that after service his feet periodically bothered 
him, and the only thing that had helped him was wearing high 
arched cowboy boots.  The Veteran reported going to the 
doctor for his feet in approximately 1956, where he was 
reportedly told to get shoe inserts.  However, while there is 
evidence that the Veteran received psychiatric treatment in 
1956, there is no evidence of foot treatment shortly after 
service, outside of the Veteran's testimony.  Nevertheless, 
the Veteran indicated that he perceived a clear difference in 
his feet between going into service and after leaving.  The 
Veteran indicated that he never really sought treatment for 
his feet much after service, because he never had either 
health insurance or sufficient income to pay for it.  He 
testified that following service, he worked on a dairy farm; 
in the 1970s the Veteran relocated to Texas and began doing 
construction work, but he stated that became unable to do 
that on account of problems with his feet.

It is noted that for the limited purpose of reopening a 
claim, a Veteran's testimony is presumed to be credible.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As such the 
Veteran's testimony about receiving treatment is considered 
to be credible.  

Additionally, lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within 
the realm of the witness's personal knowledge.  Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994).  

As such, the Veteran is considered competent to testify that 
his foot bothered him in service; as he is capable of 
perceiving foot pain.  However, a lay person, such as the 
Veteran is not medically qualified to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, his opinion is 
insufficient to show that his feet were aggravated by his 
time in service beyond the natural progression of the 
condition. 

The Veteran did not voice any complaints about his feet on 
his separation physical and his feet were specifically found 
to be normal.  Following service, the Veteran worked on a 
farm and then in construction for several decades.

The Veteran's claim was previously denied because there was 
no showing that his foot condition worsened during service.  
The Veteran has testified that he felt his feet had worsened; 
and, as noted above, a lay person may relate symptoms they 
can perceive such as pain.  However, the Veteran is not 
medically qualified to show that he foot condition was 
worsened beyond the natural progression of the disease.  As 
such, his testimony, while new and credible, fails to provide 
a reasonable possibility of substantiating his claim.

As such, the criteria for reopening the Veteran's claim have 
not been met, and his claim of entitlement to service 
connection for pes planus remains denied.  

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in November 2006, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  
Additionally, the letter specifically informed the Veteran of 
what "new" and "material" meant in the context of his 
claim, and it informed him the reason that his claims of 
entitlement to service connection for flat feet and for PTSD 
had previously been denied.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006). 

VA treatment records have been obtained as have service 
treatment records.  Additionally, the Veteran submitted 
several private treatment records from the 1950s and he has 
not alleged that there are any additional private treatment 
records that could be obtained.  The Veteran and his wife 
also testified at a hearing before the Board.

While no VA examination was provided with regard to the 
Veteran's flat feet and PTSD claims, because VA has 
determined that new and material evidence has not been 
received, VA is not required to afford him an examination or 
obtain a medical opinion.  See Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341-44 
(Fed. Cir. 2003).  As such, no such examination is warranted 
at this time.   

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the issues regarding PTSD and flat feet, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the Veteran 
with regard to either issue under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Because VA's duties to 
notify and assist have been met, there is no prejudice to the 
Veteran in adjudicating this appeal.


ORDER

New and material evidence having not been obtained to reopen 
the previously denied claim of entitlement to service 
connection for pes planus, the claim is not reopened and 
remains denied.

New and material evidence having not been obtained to reopen 
the previously denied claim of entitlement to service 
connection for PTSD, the claim is not reopened and remains 
denied.

REMAND

Although service connection for PTSD has not been 
established, the record shows the Veteran has been diagnosed 
with other psychiatric disabilities, including major 
depressive disorder, during the course of his appeal; and he 
testified at a hearing before the Board that he began having 
psychiatric problems in service and sought treatment for them 
shortly after leaving service.  

Service treatment records are silent for any psychiatric 
treatment or complaints; and the Veteran was found to be 
psychiatrically normal at time of separation.  Nevertheless, 
the Veteran testified that he sought psychiatric treatment 
both in service and shortly after service; and his testimony 
is supported by several private medical records dated in 
March 1956 in which the Veteran was noted to be receiving 
treatment for an anxiety neurosis and being seen for a 
psychoneurosis.  

In light of Clemons, the Board finds that an examination and 
opinion is necessary as to whether a current psychiatric 
disorder, other than PTSD, is related to the Veteran's time 
in service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. Obtain VA treatment records from March 
2008 to the present.

2.  Then, schedule the Veteran for a VA 
psychiatric examination.  The examiner 
should be provided with the Veteran's 
claims file and should fully review it.  
The examiner should perform any tests 
necessary and should then determine 
whether the Veteran has a psychiatric 
disability, other than PTSD.  If so, the 
examiner should provide an opinion as to 
whether it is it is at least as likely as 
not (50 percent) that such a psychiatric 
disability began during service.  Any 
opinion should be supported by a complete 
rationale.

3.  When the development requested has 
been completed, the Veteran's claims 
should be readjudicated.  If the claims 
remain denied, provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


